Citation Nr: 1544223	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative arthritis.

2.  Entitlement to an increased rating in excess of 10 percent for left knee instability.

3.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative arthritis, post-op arthroscopic repair of medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued 10 percent ratings for the left knee degenerative arthritis, left knee instability, and right knee degenerative arthritis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 Substantive Appeal to the Board (VA Form 9), the Veteran indicated that he did not want a Board hearing.  In a November 2013 VA Form 9, however, the Veteran requested a Board hearing at a local VA office.  The Veteran's representative submitted a written statement in October 2015 clarifying that the Veteran requests a Board hearing at a local VA office or by videoconference, whichever is first available.  As such, remand is required in order to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at a local VA office or by videoconference, depending on which is available first, in accordance with his request.  The Veteran and his representative should be afforded adequate notice of the date and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




